Case 2:19-cv-03152-MKB-RER Document 20 Filed 06/12/19 Page 1 of 1 PageID #: 276




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
 SHULAMITH SCHOOL FOR GIRLS,                                         :
                                                                     :
                                                  Plaintiff,         :
                - against -                                          :   NOTICE OF APPEARANCE
                                                                     :
 MARYELLEN ELIA, COMMISSIONER OF                                     :      19 Civ. 3152 (MKB)
 EDUCATION, and THE STATE OF NEW                                     :
 YORK,                                                               :
                                                                     :
                                                  Defendants. :
 -------------------------------------------------------------------x

          TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

          Please take notice that ELYCE N. MATTHEWS, an Assistant Attorney General in the

 office of LETITIA JAMES, Attorney General of State of New York, appears as counsel of record

 for Defendants MaryEllen Elia, the New York State Commissioner of Education, and New York

 State (collectively “Defendants”) in the above-captioned action, and that her address and

 telephone number are set forth below.

          Please take further notice that this appearance is without waiver or prejudice to assert any

 and all defenses that may be applicable.

 Dated: New York, New York
        June 12, 2019

                                                       LETITIA JAMES
                                                       Attorney General of the State of New York
                                                       Attorney for Defendants
                                                       By:
                                                              /s/
                                                       Elyce N. Matthews
                                                       Assistant Attorney General
                                                       28 Liberty Street
                                                       New York, New York 10005
                                                       (212) 416-8910

 cc:      counsel of record (via ECF)
                                                           1
